— In a proceeding pursuant to Mental Hygiene Law § 9.60 to authorize assisted outpatient treatment, Ronnie M. appeals from an order and judgment (one paper) of the Supreme Court, Kings County (Cutrona, J.), dated March 12, 2010, which directed him to comply with a program of assisted outpatient treatment for a period of six months.
Ordered that the appeal from the order and judgment is dismissed as academic, without costs or disbursements.
The order and judgment authorizing assisted outpatient treatment for a period of six months expired on September 12, 2010. Accordingly, the instant appeal is academic. Moreover, this appeal does not fall within the exception to the mootness doctrine (see Matter of Walters v Delligatti, 78 AD3d 853 [2010]; Festa v Festa, 76 AD3d 1047 [2010]; Matter of Giousos v Giousos, 73 AD3d 775 [2010]; Matter of Paraskevopoulos v Stavropoulos, 65 AD3d 1153 [2009]). Prudenti, P.J, Rivera, Lott and Miller, JJ., concur.